Title: To Alexander Hamilton from Jeremiah Olney, 10 November 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, November 10, 1791. “On the arrival of the Sloop Clementina from Newport, the Third instant, the Master informed me that there were Six Chests of Tea onboard; but there proved to be only Five: my Letter was written before the Inspector, who had orders to Store it, made his Return; which will account for the mistake. The Apples, being of a perishable nature, were delivered to the Consignee, who, in case of condemnation, is to account for them.…”
